DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 are objected to because of the following informalities:
Claim 7: “snap lock” in line 22 should be replaced with --snap tooth lock--.
Claim 8: “snap lock” in line 23 should be replaced with --snap tooth lock--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minowa et al. (US 2007/0034631) [hereinafter Minowa].
	With respect to claims 1 and 7, Minowa discloses an oil filter 1, as shown in Fig. 1, having: a radial flange 23 (first connector element), as shown in Fig. 3, comprising at least two first connector element snap arches, as shown in the figure below, each of the at least two first connector element snap arches including a projection 27 (snap tooth lock), as shown in Fig. 4; and at least two notches 26 (first connector element snap arms), each of the at least two first connector element snap arms 26 including a projection 25 (snap tooth), as shown in Fig. 4; the first connector element 23 having a central cavity, as shown in Fig. 3, closed off with a wall, said wall being the bottom of element 2, as shown in Fig. 3; 


    PNG
    media_image1.png
    478
    839
    media_image1.png
    Greyscale
                         

(b) a plate 3 (second connector element), as shown in Fig. 3, comprising at least two second connector element snap arches, as shown in the figure below, each of the at least two second connector element snap arches including a recess 41 (snap tooth lock); and at least two flanges 44 (second connector element snap arms), each of the at least two second connector element snap arms 44 including a rim 43 (snap tooth), as shown in Fig. 9b; the second connector element 3 having a central opening, as shown in Fig. 3, and an annular channel for receiving an end of a hollow cylindrical filter element 5, as shown in Fig. 3; and, (c) an O-ring 11 (gasket) arranged between the first connector element 23 and the second connector element 3, as shown in Fig. 3, the gasket 11 having a central opening, as shown in Fig. 3; wherein the first connector element 23 and the second connector element 3 are lockably engageable with each 

             
    PNG
    media_image2.png
    480
    754
    media_image2.png
    Greyscale
                         

With respect to claims 2 and 8, Minowa discloses an oil filter 1, as shown in Fig. 1, having: (a) a first connector element 3 comprising at least two first connector element snap arches, as shown in the figure above, each of the at least two first connector element snap arches including a snap tooth lock 41, as shown in Fig. 3; and at least two 

	With respect to claim 3, Minowa discloses wherein each first connector element snap tooth 25 and each second connector element snap tooth 43 includes a snap ramp 43d, as shown in Fig. 9b, and, as shown the figure below.


    PNG
    media_image3.png
    260
    617
    media_image3.png
    Greyscale
          

	With respect to claim 5, Minowa discloses an oil filter 1, as shown in Fig. 1, having: (a) a first connector element 23 comprising at least two first connector element snap arches, as shown in the figure above, each of the at least two first connector element snap arches including a snap tooth lock 27; and at least two first connector element snap arms 26, each of the at least two first connector element snap arms 26 including a snap tooth 25, as shown in Fig. 3; the first connector element 23 having a central cavity closed off with a wall, said wall being the bottom of element 2, as shown in Fig. 3; (b) a second connector element 3 comprising at least two second connector element snap arches, as shown in the figure above, each of the at least two second connector element snap arches including a snap tooth lock 41, as shown in Fig. 3; and at least two second connector element snap arms 44, each of the at least two second connector element snap arms 44 including a snap tooth 43, as shown in Fig. 9b; the second connector element 3 having a central opening, as shown in Fig. 3, and an annular channel receiving an end of a hollow cylindrical filter element 5, as shown in 

	With respect to claim 6, Minowa discloses an oil filter 1, as shown in Fig. 1, having: (a) a first connector element 3 comprising at least two first connector element snap arches, as shown in the figure above, each of the at least two first connector element snap arches including a snap tooth lock 41, as shown in Fig. 3; and at least two first connector element snap arms 44, each of the at least two first connector element snap arms 44 including a snap tooth 43, as shown in Fig. 3; the first connector element 3 having a central opening with side walls having an internal thread 32, as shown in fig. 8; (b) a second connector element 23 comprising at least two second connector element snap arches, as shown in the figure above, each of the at least two second connector element snap arches including a snap tooth lock 27, as shown in Fig. 3; and at least two second connector element snap arms 26, each of the at least two second connector element snap arms 26 including a snap tooth 25, as shown in Fig. 3; the second connector element 23 having a central opening, and an annular channel 

	With respect to claim 9, Minowa discloses wherein each first connector element snap tooth 43 and each second connector element snap tooth 25 includes a snap ramp 43d, as shown in the figure above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Minowa (US 2007/0034631).


	With respect to claim 10, Minowa discloses wherein each first connector element 3 and each second connector element 23 includes two walls, as shown in Fig. 3.  Minowa lacks each wall having a hyperbolic paraboloid shape.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778